DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2020/0064960 A1 to Munemoto.
As to claim 1, Munemoto discloses a touch method, applied to an ultrasonic input module, the touch method comprising:
continuously reading a setting signal of the ultrasonic input module within a preset time to generate a threshold, wherein the setting signal comprises a plurality of sensing values (Fig. 1 and 24, paragraphs 0052 and 0249, where in step (2402), touch surface data from surface-related sensors (108) of touch sensitive surface (104) are received);
receiving an input signal by using the ultrasonic input module, wherein the input signal comprises a feature value (Fig. 1 and 24, paragraphs 0053 and 0250-0251, where in step (2404), an input signal from ultrasonic sensor (110) is received); and
comparing the feature value with the threshold to generate associated information, and processing the input signal according to the associated information (Fig. 1 and 24, paragraphs 0054-0060 and 0252-0256, where in steps (2406, 2408, 2410) the signals are analyzed and the classification of the signals is determined by classification component (112)).
As to claim 2, Munemoto discloses the touch method, wherein the sensing values are center-of-gravity position information, the threshold is a center-of-gravity change threshold, and the feature value is a center-of-gravity variation of the input signal (Fig. 1, 22 and 25, paragraphs 0204-0237 and 0264, where in step (2508), the centroid, which is the center of gravity, is determined).
As to claim 3, Munemoto discloses the touch method, wherein the center-of-gravity change threshold is a maximum variation of the center-of-gravity position information (Fig. 1, 22 and 25, paragraphs 0204-0237 and 0264, where in step (2508), the change of the spectral centroid is determined).
As to claim 4, Munemoto discloses the touch method, wherein when the associated information indicates that the center-of-gravity variation is less than the center-of-gravity change threshold, the input signal is considered as a single-point signal, and when the associated information indicates that the center-of-gravity variation is greater than the center-of-gravity change threshold, the input signal is considered as a multi-point signal (Fig. 1, 23, 25 and 26, paragraphs 0136, 0232-0237, 0264 and 0271-0273, where in steps (2606, 2608) the characteristics and features of the touch points, including the centroids of the touch points, are analyzed, and in step (2610) it is determined if the touch points are single-point or multi-point).
As to claim 5, Munemoto discloses the touch method, wherein the sensing values are sensed pressure values, the threshold is a pressure threshold, and the feature value is a pressure value of the input signal (Fig. 1, 22 and 24, paragraphs 0058-0059, 0173 and 0250, where in step (2404) force data from pressure sensors from sensor component (106) is received).
As to claim 6, Munemoto discloses the touch method, the pressure threshold is a median of the sensed pressure values (Fig. 1 and 22, paragraphs 0204-0219, where the classification component (112) determines the average amount of force applied by object (2208)).
As to claim 7, Munemoto discloses the touch method, wherein when the associated information indicates that the pressure value is less than the pressure threshold, the input signal is considered as no signal, and when the associated information indicates 9that the pressure value is greater than the pressure threshold, a touch signal is generated according to the input signal (Fig. 24, paragraphs 0250-0257, where in step (2410) it is determined if the pressure is greater or less than a threshold).
As to claim 8, Munemoto discloses the touch method, wherein the preset time is greater than or equal to 3 seconds (Fig. 1, paragraph 0062, where the classification component (112) determines touch events in a respective time period, which may be of any length of time).
As to claim 9, Munemoto discloses limitations similar to claim 1.  In addition, Munemoto discloses an electronic device, comprising:
an ultrasonic input module (Fig. 1 and 23, paragraphs 0053 and 0172, where sensors (110) are ultrasonic sensors); and
a control unit, electrically connected to the ultrasonic input module (Fig. 1 and 23, paragraph 0165, where processor (2210) is the control unit).
As to claim 10, Munemoto discloses the electronic device, wherein the electronic device is a handheld electronic device, and the ultrasonic input module is disposed on a side of the electronic device (Fig. 1, 2 and 8, paragraphs 0050-0053 and 0090-0091, where touch sensitive device (100) is a mobile phone and ultrasonic sensors (110) of touch sensitive surface (104) are disposed on the sides as shown by touch points (704, 706, 708) of region (702)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627